Title: From John Adams to John Graham, 28 February 1823
From: Adams, John
To: Graham, John



Sir–
Quincy Feb’y 28th. 23 1823

I have rec’d and heard y’r favor of Feb 23d and the pamphlet enclosed, it is a free manly & independent argument at the bar—it is quite orthodox in liberty, humanity, & in law—at least I think so as far as the judges express’d their sentiments—“The court agrees with Dr Graham, in most of the points wh’ he has taken on the subject of examinations & confessions taken in the police office;.”
A personal examination of persons accused or suspected of crimes before a magistrate—can be justified upon no other principle than this that he may have an opportunity of being witness for himself in his own favor—if he can say anything or produce anything wh’ may show his own innocence he ought to have an opportunity of doing it, and be discharged without further prosecution. but no insidious question ought to be put to him by wh’ he may be betray’d—into any confession of any fact that may discover his guilt if he is guilty.—his examination ought to be public; & he ought to be allowed counsel if he can have it. The speech is able and eloquent and I have read it with pleasure—. I am sir—your obliged humble servant 
J. A.